Howe, J.
This action was brought by the plaintiff claiming to be nearest of kin and sole heir of his deceased niece, Mrs. Sarah Montgomery, to obtain recognition of his heirship and possession of the estate.
It has been admitted by the counsel of the defendants that the nuncupative will under private signature, in virtue of which the defendants claim the property, is null and void. It was passed in the presence of but three witnesses, when a greater number might easily have been called in. C. C. 1576, 1588.
The verdict of the jury for defendants was rnanifestlj' erroneous.
*83It is therefore ordered that the judgment appealed from by plaintiff be avoided and reversed. It is further ordered that there be judgment in favor of plaintiff and against the defendants, decreeing the plaintiff to be the sole heir of Mrs. Sarali Montgomery, late of the parish of Madison, deceased; that he be put in possession of her estate and quieted in his title thereto, and that the defendants pay costs of both courts. It is further ordered that the claim of the plaintiff for fruits and revenues be dismissed, as in case of nonsuit.